UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1161


LAWRENCE VERLINE WILDER, SR.,

                  Plaintiff - Appellant,

             v.

STEVE PRESTON, Secretary, United States Department of
Housing and Urban Development; JOHN BRAVACOS, Regional
Director; JAMES KELLY, Field Office Director,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-00155-RDB)


Submitted:    May 28, 2009                   Decided:   June 5, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lawrence   Verline       Wilder,     Sr.,       seeks    to     appeal      the

district court’s order denying without prejudice his motion for

appointment of counsel in an ongoing civil action.                             This court

may    exercise    jurisdiction         only   over    final         orders,    28    U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292    (2006);       Fed.   R.     Civ.      P.    54(b);     Cohen      v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                              The order

Wilder    seeks     to    appeal    is     neither        a    final     order       nor    an

appealable interlocutory or collateral order.                           Accordingly, we

dismiss the appeal for lack of jurisdiction.                           We dispense with

oral    argument     because      the    facts      and       legal    contentions         are

adequately      presented    in    the     materials          before    the    court       and

argument would not aid the decisional process.

                                                                                 DISMISSED




                                           2